TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 8, 2018



                                      NO. 03-18-00554-CV


                  African-American Youth Harvest Foundation, Appellant

                                                v.

                         Austin Independent School District, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on August 7, 2018. Having reviewed

the record, the Court holds that African-American Youth Harvest Foundation has not prosecuted

its appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.